Detailed Action
	The communications received 06/24/2020 have been filed and considered by the Examiner. Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al (US 4,699,581) hereinafter NAGA.	
As for claim 1, NAGA discloses an injection molding mold comprising: 
a mold member including [Fig. 10; Abstract]: 
a cavity formed on a front side [Fig. 10 #83]; 
and first and second through-holes (sprues) [Fig. 10 #9; col. 4 l. 3-5; col. 9 l. 11-60] that communicate with the cavity and penetrate in a plate thickness direction; 
a mold frame configured to support the mold member from a back side [Fig. 9-10 #3-7 and 73; col. 4 l. 25-35]; 
a first workpiece extrusion unit (the pin and its connection to the plates) [Fig. 10 #85-86 and 92] including: 
an ejector plate provided in a freely ascending/descending manner in a space within the mold frame [Fig. 9 #85]; 
and a first extrusion pin (the left most or right most pin) [Fig. 9 #92] extending out upwardly from the ejector plate, the first extrusion pin being inserted in the first through-hole from the back side of the mold member and configured to extrude a workpiece from the cavity (by helping to eject it); 
and a second workpiece extrusion unit (another of the pins and its connection to the plates) [Fig. 10 #85-86 and 92] including a second extrusion pin [Fig. 10 #92] inserted in the second through-hole, the second workpiece extrusion unit being configured to operate in conjunction with the first workpiece extrusion unit in such a manner that operation start timings thereof match, and to extrude the workpiece formed in the cavity in a region on an outer side of the ejector plate (as this would be capable, otherwise the manner of using the device does not distinguish it from the prior art) [see e.g. MPEP 2114].

As for claim 2, NAGA discloses claim 1, wherein a mold frame (the entirety of the mold elements that contain the mold) through-hole communicating with the second through-hole is formed within the mold frame, and the second extrusion pin is inserted in the mold frame through-hole and the second through-hole.

    PNG
    media_image1.png
    774
    975
    media_image1.png
    Greyscale

Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al (US 4,699,581) hereinafter NAGA as applied to claim 2 and further in view of Klaus et al US 6,811,391) hereinafter KLAU.

As for claim 3, NAGA discloses claim 2, further comprising a cut-out section formed in a lower end section of the mold frame and communicating with the mold frame through-hole, 

    PNG
    media_image2.png
    786
    975
    media_image2.png
    Greyscale

While it is understood that the pins would be driven by some element as depicted in modified figure 9 above, it is unclear if this is exactly a drive unit.
KLAU teaches a substantially similar injection molding mold [Abstract] in which the extrusion pins [Fig. 7 #200] are driven by a plate [Fig. 7 #216] pushed by a driver [Fig. 7 #222, 230, and 238] with elastic members [Fig. 7 #212 and 234] through a molding frame through hole [col. 5 l.20-55; col. 8 l. 17-34]. This aids the pins in ejecting the product from the mold in a manner that protects the ejection system from overload [col. 5 l. 44-55; col. 8 l. 17-34].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the driver of KLAU to drive the pins of NAGA in order to aid in the removal of the product from the mold in a manner that prevents overload of the ejection system. 
	
As for claim 4, NAGA/KLAU teaches claim 3, wherein the drive unit includes an elastic member [KLAU: Fig. 2 #212 and 234], and the second extrusion pin is driven by a biasing force of the elastic member [KLAU: col. 5 l. 55-68 – col. 6 l. 1-4 and col. 8 l. 13-34].

As for claim 5, NAGA/KLAU teaches claim 3 and wherein the drive unit comprises: 
an extrusion plate connected to a lower end section of the second extrusion pin [NAGA: Fig. 9 #86]; 
an elastic member configured to raise the extrusion plate (as it is understood that by ‘cushioning’ that the elastic member serves to provide some raising force back to the extrusion plate) [KLAU: Fig. 7 #234]; 
and a support section (the return pin) [NAGA: Fig. 9 #93] formed integrally with the ejector plate, and configured to obstruct rise of the extrusion plate by pressing the extrusion plate at a lowered position of the ejector plate (as it is understood that the pin is pressed down when the top mold pushes back against it), and release pressing of the extrusion plate at a raised position of the ejector plate at which the first extrusion pin projects from the cavity (as it is understood that the return pin no longer is being pressed once the top mold is no longer engaged) [NAGA: col. 4 l. 30-34].

As for claim 6, NAGA/KLAU teach claim 5 wherein the extrusion plate [NAGA: Fig. 9 #86] is provided on an inner side of the cut-out section formed in the lower end section of the mold frame, and abuts on an upper (upper and lower are merely matters of orientation, upper can reasonably be construed as the area away from the injection ends) end of the cut-out section in a state where pressing by the support section has been released (by sitting on a stopper pin) [NAGA: Fig. 9 #94].

As for claim 7, NAGA/KLAU teach claim 6 and the stroke of the second or first extrusion pin being larger than the other is both a matter of using the apparatus which does not distinguish over the prior art [see e.g. MPEP 2114] and also a matter of prima facie obvious changes in size/proportion [see e.g. MPEP 2114.04(IV)(A)].

As for claim 8, NAGA/KLAU teach claim 6 and wherein the extrusion plate is guided in an ascending/descending direction by a guide section [NAGA: Fig. 9 #89-90] provided in the mold frame, and the elastic member is installed at a position between a plurality of the guide sections in the extrusion plate (as at least one elastic member would be between two of the guides along a horizontal axis due to how the elastic members are arranged between the pins) [KLAU: Fig. 7 #234].

As for claim 9, NAGA/KLAU teach claim 8 and wherein the support section is disposed opposing the elastic member (as they are on opposite ends) [see claims 6-8].

As for claim 10, NAGA/KLAU teach claim 5 and wherein the extrusion plate [NAGA: Fig. 9 #86] is provided on a lower side of the ejector plate.

As for claim 11, NAGA/KLAU teach claim 10 and whether one pin is longer than another is a prima facie obvious change in size/proportion [see e.g. MPEP 2114.04(IV)(A)].

As for claim 12, NAGA/KLAU teach claim 5 and wherein the second extrusion pin extrudes an end section in a longitudinal direction of the cavity (as the end sections are along the longitudinal directions of the cavity) [NAGA: Fig. 9 #92].

As for claim 13, NAGA/KLAU teach claim 5 and wherein the extrusion plate is disposed divided into a plurality of portions (the sections divided by the guides) [Fig. 9 #89], each of which is provided with one or a plurality of the second extrusion pins [Fig. 9 #92].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712